Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows in view of expediting the allowance: 
IN THE CLAIMS:
(1)	Cancel claims 12 and 21.

(2)	Rewrite claim 11 as follows:
11. (Currently Amended) A monitoring device of a LIDAR system, comprising:
            a detector n electrical , which represents a received light output, from the laser light; and
a control loop a reference signal and an amplitude of an actuating signal by varying the actuating signal;
wherein the control loop includes a comparator to ascertain a difference between the reference signal and the actuating signal, and a control unit to vary the actuating signal as a function of the difference ascertained by the comparator, and further includes an additional comparator to ascertain a difference between the amplitude of the reference signal and half an amplitude of an actuating signal to determine a pulse width signal which indicates a pulse width of the reference signal.
 
(3)	Rewrite claim 13 as follows: 
13. (Currently Amended) The monitoring device as recited in claim [[12]] 11, wherein the control loop is configured to set the difference to the value zero by varying the actuating signal.

 (4)	Rewrite claim 14 as follows:
14. (Currently Amended) The monitoring device as recited in claim [[12]] 11, wherein the control unit is configured to output a digital signal, the digital signal being convertible into the actuating signal by a digital-to-analog converter.
 
(5)	Rewrite claim 20 as follows: 
20. (Currently Amended)  A LIDAR system, comprising:
a laser light source;
a decoupling unit; and 
a monitoring device including a detector n electrical , which represents a received light output, from the laser light, and a control loop a reference signal and an amplitude of an actuating signal by varying the actuating signal;
wherein the control loop includes a comparator to ascertain a difference between the reference signal and the actuating signal, and a control unit to vary the actuating signal as a function of the difference ascertained by the comparator, and further includes an additional comparator to ascertain a difference between the amplitude of the reference signal and half an amplitude of an actuating signal to determine a pulse width signal which indicates a pulse width of the reference signal, and
wherein the laser light is at least partially conductible by the decoupling unit to the monitoring device.
 
(6)	Rewrite claim 22 as follows: 
22. (Currently Amended) The LIDAR system as recited in claim [21] 20, wherein the control loop is configured to set the difference to the value zero by varying the actuating signal.

(7)	Rewrite claim 23 as follows:
23. (Currently Amended) The LIDAR system as recited in claim [21] 20, wherein the control unit is configured to output a digital signal, the digital signal being convertible into the actuating signal by a digital-to-analog converter.

Allowable Subject Matter
Claims 11, 13-14, 16-20 and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 11, 13-14 and 16-19, these claims are allowed since an amended independent claim 11 contains the previously allowed claim 15 along with an intervening claim 12, and the reason for allowance regarding claim 15 was set forth in the previous Office action mailed on 3/24/2022.  Regarding claims 20 and 22-27, these claims are allowed since an amended claim 20 contains the previously allowed claim 15 as well as the limitations of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878